Citation Nr: 0902713	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  05-15 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for headaches. 

2.  Entitlement to service connection for bladder cancer, to 
include as secondary to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from February 1944 to 
December 1945.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeals from rating decisions by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Lincoln, Nebraska, (hereinafter RO).  Specifically, 
the veteran's appeals a July 1998 rating action that denied 
service connection for bladder cancer and an August 2004 
rating decision that determined that new and material 
evidence had not been submitted to reopen a previously 
disallowed claim for service connection for headaches.  

On his June 1999 VA Form 9, the veteran contended that his 
headaches were secondary to his bladder cancer.  This matter 
is referred to the RO for further action, if necessary.  

The Board observes that the veteran requested hearings before 
the Board in his June 1999 and August 2005 substantive 
appeals.  However, in June 2005, the veteran submitted a 
statement indicating that he no longer desired a hearing.  
Thus, the Board will proceed.  

The issue of entitlement to service connection for bladder 
cancer is addressed in the Remand below.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An August 2000 Board decision denied service connection 
for headaches; a final decision addressing this claim on any 
basis was not rendered thereafter. 

2.  No evidence received since the August 2000 Board decision 
raises a reasonable possibility of substantiating the claim 
for service connection for headaches.    


CONCLUSIONS OF LAW

1.  The August 2000 Board decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1100 (2000).   

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for headaches is not new and material, and 
therefore, this claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (c) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to initial adjudication in a letter dated in 
June 2004, the RO advised the claimant of the information 
necessary to substantiate the claim at issue.  He was also 
informed of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The June 2004 letter was 
also compliant with the notice requirements for claims to 
reopen set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  As such, the Board finds that the duty to 
notify has been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA and private treatment records, and the veteran's 
own statements and evidence he presented.  As new and 
material evidence to reopen the claim for service connection 
for headaches has not been received, there is no duty to 
provide a VA examination.  See 38 U.S.C.A. § 5103A(f); 38 
C.F.R. § 3.159(c)(4)(iii).  Thus, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including an organic disease of the 
nervous system or a malignant tumor of the brain, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis, either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented, will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

Service connection for headaches was denied by an August 2000 
Board decision, and this decision is "final."  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1100 (2000).  A final 
decision addressing this claim on any basis was not rendered 
thereafter  

The record before the Board at the time of the August 2000 
Board decision included the service medical records, to 
include a normal February 1944 service entrance examination.  
A service medical record dated in February 1945 reflecting 
complaints of headaches, with the veteran reporting that he 
had been struck in the right forehead four years previously.  
He stated that he had occasional headaches since that 
incident.  The veteran later described this incident as 
involving being hit on the head with a hammer in 1939 with a 
resultant left eye laceration and bloody nose.  The veteran 
was hospitalized for a possible intracranial tumor, and 
underwent deep x-ray treatment from July 1945 to August 1945.  
Further hospital treatment was recommended thereafter.  A 
September 1945 Medical Board examination resulted in a 
diagnosis of von-Hippel-Lindau's Disease.  A Medical Board 
examination thereafter in November 1945, noting the prior 
history and that the disability had not progressed at a more 
rapid rate than usual for such disorder, determined that the 
veteran was probably suffering from a hemangioma of the 
cerebellum.  The Medical Board determined that this condition 
existed prior to service and was not aggravated by service.  

After service, a February 1946 rating decision found, 
essentially, that the veteran suffered from an intracranial 
tumor that had existed prior to service and was not 
aggravated thereby.  The veteran was notified of this 
decision later in February 1946 but did not file an appeal.  
Rating decisions dated in October 1972 and February, April, 
July, November and December 1973 denied service connection 
for headaches.  

The record before the Board in August 2000 included private 
medical reports dated from 1962 to 1970 and reports from VA 
hospitalization from September 1972 to December 1972 that 
reflected complaints of headaches.  A December 1970 private 
medical report and the reports from VA hospitalization noted 
the in-service history of headaches and x-ray treatment for a 
suspected tumor.  The VA hospital reports reflected that a 
consultation with a neurosurgeon and subsequent studies 
resulted in the conclusion that the veteran had not had a 
cerebral hemangioma or brain tumor at any time.  It was also 
noted that the veteran had tension headaches, and that 
factors contributing to these headaches were "rather 
strenuous war time experiences" and concern of being told he 
had a brain tumor that could not be operated on and that x-
ray therapy would only possibly be effective.  

Additional evidence before the Board included lay statements 
received in 1973, one from a fellow serviceman who reported 
that the veteran fell from the fantail of  their ship during 
service and that the veteran suffered from headaches 
thereafter which necessitated hospitalization.  A statement 
from another fellow serviceman was that he had heard the 
veteran talking about a three inch such gun being fired above 
his head and that he did not recall the veteran complaining 
about headaches until after this incident.  Statements 
received from two individuals who reported that they had 
grown up with the veteran were to the effect that they could 
not recall the veteran having any injury or illness prior to 
the veteran's return from service that was serious or that 
would have been detrimental to the veteran's health.  

Also before the Board in August 2000 were private clinical 
reports from treatment rendered by a private physician dated 
from March 1976 to January 1989 reflecting a numb feeling 
along the right side of the head from an industrial injury at 
work involving a jack hammer.  Reports from a May 1993 VA 
examination showed the veteran reporting that during service 
a shell exploded in his vicinity, forcing him to jump off his 
bunk and hit the back of his head and that he subsequently 
developed headaches.  A computerized tomography scan of the 
brain at that time was normal.  The examiner reported that 
the "main problem" the veteran attributed to service was 
headaches, and that the veteran "did, in fact, have a fall 
[during service] and a long hospitalization with radiation 
for what was thought to be a possible brain tumor."  He also 
sated that "certainly by the patient's longevity after his 
[in service] radiation he did not have a malignant tumor."  

Reports from a May 1993 VA fee-basis examination reflect that 
the veteran reported that he hit his head during service 
after falling from his hammock after a three inch gun 
exploded and that had experienced eye problems and occipital 
headaches since that time.  The impression included 
"[h]eadaches, post traumatic secondary to some type of 
injury and status post some type of radiation therapy somehow 
related to his headaches."  This examiner noted that he did 
not have the benefit of the veteran's records.  A June 1993 
VA visual examination noted that tortuous retinal vessels 
might have been thought to have been a brain tumor forty or 
fifty years ago but that this was no longer the case.   

Continuing a summary of the evidence of record at the time of 
the August 2000 Board decision, an individual who reported 
that he had grown up with the veteran indicated in an October 
1993 statement that he could not recall the veteran 
sustaining a serious injury prior to service, that he visited 
the veteran on Thanksgiving Day in 1944 aboard his ship and 
that the veteran was in good health and that when he saw him 
again in April 1946, the veteran had notable thinning hair.  
The veteran's sister submitted a statement in November 1973 
recalling that he sustained a head injury in 1939 that caused 
a bloody nose and a slight headache.  She also reported that 
she received a letter from the veteran during service in 
which he reported that he had fallen from his bed and 
experience headaches since that time.  It was also her belief 
that the veteran's headaches were the result of in-service 
radiation.  

Additional evidence before the Board in August 2000 included 
excerpts from a medical encyclopedia that included a 
discussion of the causes of headaches, with head injuries and 
brain tumors listed as two of many causes.  At an August 1994 
hearing before a hearing officer, the veteran reporting 
having a slight injury prior to service involving a hammer 
that fell about two feet and caused a small cut that was 
treated with a Band-Aid.  He stated that this was followed by 
a slight headache, and he reported having headaches off and 
on since he was a child.  He also testified that during 
service in December 1944 or January 1945, he fell from a 
hammock and hit his head on the ship's deck after being 
startled by the firing of a three inch gun.  He testified 
that he had headaches thereafter but did not inform a doctor 
about the incident because he thought it was already 
reflected by the medical record.  The veteran asserted that 
it was his belief that excess x-ray treatment during service 
had caused his headaches.  A June 1996 statement from a 
private eye clinic noted in part that the veteran had optic 
nerve head drusen of both eyes that he ha had since birth.  
Following a review of the veteran's medical history and 
examination of the veteran by a fee-basis neurologist in 
December 1998, the conclusion was that there was less than a 
50 percent likelihood that the veteran's headaches were 
etiologically related to a fall from a hammock during 
service, the x-ray therapy conducted during service or any 
other incident of service.  

The August 2000 Board decision, pursuant to a joint motion 
for remand granted in a March 1998 order of the United States 
Court of Appeals for Veterans Claims (hereinafter Court) 
which found that the October 1972 rating decision did not 
become final due to procedural deficiencies, conducted a de 
novo review of all the evidence of record as summarized 
above.  Following this review, the Board concluded that the 
preponderance of the evidence was against the veteran's claim 
for service connection for headaches and denied the claim.   

Examining the evidence submitted in connection with the 
petition filed by the veteran to reopen his claim for service 
connection for headaches submitted in May 2004, the documents 
in conjunction with this claim were in large part copies of 
records considered by the Board in August 2000, to include 
service medical records, reports from VA hospitalization in 
1972 and the 1993 VA examinations and the June 1996 statement 
form a private eye clinic.  Also submitted was correspondence 
filed in connection with the joint motion, as well as a copy 
of the joint motion, that was ultimately granted by the Court 
and a medical extract discussing the harmful effects of x-
rays.  The medical extract does not contain any specific 
information pertaining to the veteran that would link 
headaches to service, to include x-rays treatment.  
Furthermore, a copy of the medical extract was associated 
with the claims folder at the time of the August 2000 
decision.  There is no competent medical evidence contained 
in the other information submitted since the August 2000 
Board decision that links headaches to service.  The 
additional evidence also includes VA outpatient treatment 
records dated from May to August 2004.  While these records 
are new and contain some treatment for head pain, they are 
not material as they do not relate headaches to the veteran's 
active military service.  

In short, none of the additional evidence contains any new 
competent evidence that was not of record at the time of the 
August 2000 Board decision that links headaches to service.  
Therefore, the Board finds that none of the additional 
evidence raises a reasonable possibility of substantiating 
the claim, as it does not contain any competent medical 
evidence linking the veteran's headaches to service.  None of 
this evidence is material, and the claim of entitlement to 
service connection for headache is not reopened.  While the 
Board has carefully considered the assertions submitted by 
the veteran linking headaches to service, to the extent that 
they do are new and not repetitive of assertions of record at 
the time of the August 2000 Board decision, such assertions 
from lay persons are to matters that require medical 
expertise and do not constitute material evidence to reopen 
the claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that lay assertions of medical causation cannot 
serve as a predicate to reopen a previously denied claim).  

As new and material evidence to reopen the finally disallowed 
claim for service connection for headaches has not been 
submitted, the benefit of the doubt doctrine is not 
applicable with respect to this claim.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993). 


ORDER

New and material evidence having not been received, the claim 
for service connection for headaches is not reopened. 


REMAND

The record reflects that service connection for bladder 
cancer was denied by the RO in July 1998.  In response to a 
timely notice of disagreement, the RO issued a statement of 
the case addressing this issue in February 1999.  The veteran 
perfected an appeal to the Board by submitting a timely VA 
Form 9 in March 1999.  

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of the 
claims. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2007).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008). The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

To date, the veteran has not been provided VCAA compliant 
notice with respect to his claim for service connection for 
bladder cancer.  Accordingly, on remand, the veteran should 
be provided with a letter that complies with the notice 
provisions of the VCAA and that notifies him of the 
information and evidence necessary to substantiate a claim of 
service connection.

The Board also finds that further development is necessary.  
The veteran contends that his current bladder cancer is the 
result of in-service X-ray radiation therapy.  In this 
regard, the Board observes that the veteran under went 2100 
Roentgens of X-ray therapy over the cerebellum in July and 
August 1945.  Given this evidence, it is clear that the 
veteran was exposed to ionizing radiation during military 
service.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304.   In addition, certain diseases specific to 
radiation-exposed veterans may be presumed to have been 
incurred during service if the disease becomes manifest.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.309.  Also, a 
separate procedural framework for development of claims based 
on exposure to ionizing radiation is set forth in 38 C.F.R. § 
3.311.

With respect to the presumption and procedural development 
regulations, the veteran must first show that a certain 
disease has become manifest.  Diseases specific to radiation- 
exposed veterans are the following: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, cancer of the urinary tract, bronchiolo- 
alveolar carcinoma, cancer of the bone, cancer of the brain, 
cancer of the colon, cancer of the lung, and cancer of the 
ovary.  38 C.F.R. § 3.309(d)(2).

Pursuant to 38 C.F.R. § 3.311, radiogenic diseases include 
the following: all forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia, thyroid cancer, breast cancer, lung 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, 
kidney cancer, urinary bladder cancer, salivary gland cancer, 
multiple myeloma, posterior subcapsular cataracts, non- 
malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer. 38 C.F.R. § 
3.311(b)(2).

For claims involving atmospheric nuclear weapons test 
participation and the occupation of Hiroshima and Nagasaki, 
dose data will be requested from the Department of Defense.  
38 C.F.R. § 3.311(a)(2)(i), (ii).  In this case, the veteran 
did not participate in those types of events. Therefore, his 
claim is covered by 38 C.F.R. § 3.311(a)(2)(iii) for "other 
exposure claims."  For other exposure claims, a request will 
be made for any available records concerning the veteran's 
exposure to radiation.  Other than the information contained 
in the service medical records, it does not appear that dose 
information has been requested.

In addition to the dose information request, the regulation 
compels the forwarding of all records pertaining to the 
veteran's radiation dose in service to the Under Secretary 
for Health.  He or she will be responsible for the 
preparation of a dose estimate, to the extent feasible, based 
on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  
Because the procedures were not followed, the Board finds 
that further development for the claim of service connection 
for bladder cancer is warranted and a remand is necessary in 
order to give the veteran every consideration with respect to 
the appeal and to accord him due process of law.

Accordingly, a request must be made for any available records 
concerning the veteran's exposure to radiation, for instance 
to the service department and the Defense Threat Reduction 
Agency.  Thereafter, all of the available records concerning 
the veteran's exposure to radiation are to be forwarded to 
the Under Secretary for Health, who will be responsible for 
preparation of a dose estimate. Once the dose estimate is 
prepared, before the claim is adjudicated, it must be 
referred to the Under Secretary of Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311(c).  See 
38 C.F.R. § 3.311(b)(1).  This regulation indicates that the 
Under Secretary for Benefits will make a determination as to 
whether it is at least as likely as not that the veteran's 
bladder cancer resulted from exposure to radiation in 
service.  38 C.F.R. § 3.311(c)(1)(i).

Regardless of whether a claimed disability is recognized 
under the provisions pertaining to radiation exposure, a 
veteran is not precluded from presenting evidence that a 
claimed disability was due to or the result of radiation 
exposure. See, e.g., Combee v. Brown, 34 F.3d 1039, 1044-45 
(Fed. Cir. 1994).

Given the evidence of current disability and in-service 
radiation exposure, the veteran should be afforded a VA 
genitourinary examination in connection with the claims.  See 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  A medical 
nexus opinion should be requested in order to determine 
whether the veteran's current bladder cancer is related to 
his active military service.  

Accordingly, these issues are REMANDED for the following 
actions:

1. The RO or AMC should send the veteran 
a VCAA notice letter.  The letter should 
notify the veteran of the information and 
evidence necessary to substantiate a 
claim of service connection for bladder 
cancer.  The letter should also contain 
notice of the manner in which both 
disability ratings and effective dates 
are assigned for awards of disability 
benefits.  See Dingess/Hartman, 19 Vet. 
App. at 473. The veteran and should be 
given a reasonable opportunity to respond 
to the notice, and any additional 
information or evidence received should 
be associated with the claims file.

2.  The RO or AMC should Request any 
available records concerning the 
veteran's exposure to radiation from the 
appropriate agency (service department, 
Defense Threat Reduction Agency, etc.).

3.  The RO or AMC, in accordance with 38 
C.F.R. § 3.311(a)(2)(iii), forward the 
veteran's records concerning his 
radiation exposure, including any service 
records, his statements and testimony 
regarding radiation exposure, and any 
other information obtained from the above 
information request, to the Under 
Secretary for Health, for preparation of 
a dose estimate, to the extent feasible.  
(If a specific estimate cannot be made, a 
range of possible doses should be 
provided.)  If more information from the 
veteran is required regarding specifics 
of his alleged exposure, he should be 
contacted and asked to provide the 
information.

4.  If the above-requested development 
results in a positive dose estimate, 
refer the claim to the Under Secretary 
for Benefits for consideration under 38 
C.F.R. § 3.311(c).

5.  Schedule the veteran for VA 
genitourinary examinations with a 
physician(s) who is qualified to address 
the effects of radiation therapy.  The 
entire claims file, to include a complete 
copy of this remand, should be made 
available to, and reviewed by, the 
examiner(s) designated to examine the 
veteran.  All appropriate tests and 
studies should be performed and all 
clinical findings should be reported in 
detail.

The examiner(s) should provide an 
opinion, with complete rationale, as to 
the medical probabilities that the 
veteran's bladder cancer result of his 
in-service X-ray radiation therapy or is 
in any other way related to his active 
military service.  The examiner(s) must 
provide the complete rationale for the 
conclusion reached-to include, as 
appropriate, citation to specific 
evidence of record and/or medical 
authority.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand. If the report is deficient in any 
manner, it should be returned to the 
examiner(s). (The veteran should be 
advised that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
claim. See 38 C.F.R. § 3.655 (2007).)

6.  After undertaking any other 
development deemed appropriate, the RO or 
AMC should re-adjudicate the issue 
remaining on appeal.  If any benefit 
sought is not granted, furnish the 
veteran with a supplemental statement of 
the case (SSOC) and afford him an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the veteran 
until he is notified by VA.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



____________________________________________
DAVID WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


